DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3, 4, 17 and 26-37 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant has amended the claims, so as to proviso out all compounds of the closest art of record- Barlow, thus overcoming the rejection under 35 USC 103.  With the most recent claim amendment from 12/14/2021, Applicant has further provisoed out GABA.  Further, the prior art does not disclose compounds, which are GABA agents with reduced blood brain barrier permeability.  The Examiner agrees with Applicant’s arguments that:

    PNG
    media_image1.png
    80
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    245
    650
    media_image2.png
    Greyscale

(Response at p. 7-8).
Applicant’s claim term “agent having reduced blood brain barrier permeability (BBB)” is understood in accordance with Applicant’s specification para [0139-0141], and Applicant’s specific examples of such agents, such as in claims 30 and 31.
On 9/27/2021, the Examiner issued a non-final office action, which was preceded by a Notice of Allowance on 7/7/2021.  The Examiner was requested to do so after OPQA asserted that Hoffman was prior art.  The Examiner issued the office action generally following the rationale articulated by OPQA.
In addition to presently amending the claims, Applicant further articulated in its response from 12/14/2021 its rationale why Hoffman is not prior art.  (Response at 5-8).  The Examiner agrees with Applicant’s rationale.  
The Examiner further articulated her own rationale as to Hoffman to her SPE Kortney L. Klinkel, who reviewed it and agreed with it, and gave her approved that the application be allowed.  The Examiner discussed with her, inter alia, the following:
First, Hoffman explicitly states that its invention is for treatment of interstinal hyperpermeability, and for diseases, which have been proposed to be linked to intestinal hypermeability, one of which is autism.  See, e.g.:

“[0002] The present inventions relate generally to compositions, kits, and methods for the treatment of intestinal hyperpermeability.
BACKGROUND 
[0003] . . .  There are several clinical conditions, both intestinal and systemic, that are associated with compromised intestinal barrier function. 

[0004] A possible link between intestinal hyperpermeability and disease has been proposed. This has led to a sharp increase in the diagnosis of intestinal hyperpermeability, also known as "leaky gut syndrome." Diseases that have been correlated with intestinal hyperpermeability include diabetes, autism, fibromyalgia, inflammatory bowel disease (IBD), graft versus host disease (GVHD), HIV/AIDS, multiple organ dysfunction syndrome, irritable bowel syndrome (IBS), celiac disease, eczema, psoriasis, acute pancreatitis, Parkinson's disease, depression, chronic fatigue syndrome, asthma, multiple sclerosis, arthritis, ankylosing spondylitis, nonalcoholic fatty liver disease, alcoholic cirrhosis, environmental enteropathy, and kwashiorkor. It is believed that restoration of the intestinal barrier will improve or cure the underlying disease. Several drug targets that could potentially promote barrier restoration have been proposed, but none have proven safe and effective. 

[0005] Thus, there remains a need for the development of safe and effective treatments or cures for intestinal hypersensitivity and numerous underlying diseases.”
(emphasis added)

This is the first notable difference from the current claims directed to a method of reducing tactile dysfunction in a subject with Autism Spectrum Disorders (ASD) . . . by administering a GABAa agent having reduced blood brain barrier (BBB) permeability . . .  

The second thing to note is the broad disclosure of the main paragraphs with a mention of autism, i.e., paragraphs [0014] and [0015].  

“[0014] As used herein, the terms "treatment" or "therapy" (as well as different forms thereof) include preventative (e.g., prophylactic), curative or palliative treatment. As used herein, the term "treating" includes alleviating or reducing at least one adverse or negative effect or symptom of a condition, disease or disorder. This condition, disease or disorder can be intestinal hyperpermeability. 

[0015] With respect to autism, for example, the adverse or negative effect or symptoms can include any of those that are the subject of the diagnostic criteria specified for autism spectrum disorder in the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-5, DSM-V), the contents of which are incorporated by reference herein, e.g., deficits in social-emotional reciprocity (ranging, for example, from abnormal social approach and failure of normal back-and-forth conversation; to reduced sharing of interests, emotions, or affect; to failure to initiate or respond to social interactions) deficits in nonverbal communicative behaviors used for social interaction (ranging, for example, from poorly integrated verbal and nonverbal communication; to abnormalities in eye contact and body language or deficits in understanding and use of gestures; to a total lack of facial expressions and nonverbal communication); deficits in developing, maintaining, and understanding relationships (ranging, for example, from difficulties adjusting behavior to suit various social contexts; to difficulties in sharing imaginative play or in making friends; to absence of interest in peers); stereotyped or repetitive motor movements, use of objects, or speech (e.g., simple motor stereotypes, lining up toys or flipping objects, echolalia, idiosyncratic phrases); insistence on sameness, inflexible adherence to routines, or ritualized patterns of verbal or nonverbal behavior (e.g., extreme distress at small changes, difficulties with transitions, rigid thinking patterns, greeting rituals, need to take same route or eat same food every day); highly restricted, fixated interests that are abnormal in intensity or focus (e.g., strong attachment to or preoccupation with unusual objects, excessively circumscribed or perseverative interests); and hyper- or hyporeactivity to sensory input or unusual interest in sensory aspects of the environment (e.g. apparent indifference to pain/temperature, adverse response to specific sounds or textures, excessive smelling or touching of objects, visual fascination with lights or movement). 

[0016] Some subpopulations of patients on the autism spectrum, including those patients diagnosed with Asperger's Disorder (i.e., Asperger Syndrome) or Social Communication Disorder, exhibit symptoms of Attention Deficit Hyperactivity Disorder (ADHD) (e.g., inattention, hyperactivity, and impulsivity) and/or tics (motor tics or vocal tics). See, e.g., DSM-5.”
(emphasis added)

Paragraph [0015] is interesting first, because it specifically states that it includes any of the diagnostic criteria of ASD, lumping in one paragraph the entire laundry list of various symptoms on the autism spectrum, and towards the end including as one hyper- or hyporeactivity to sensory input.  This broad disclosure brings questions first, because autism is widely known to span a very wide spectrum of disorders with different manifestations as we probably most know from general reading, i.e., without limitation, autistic children who have various developmental difficulties, such as with speech and learning; Greta Thunberg, who has Asperger Syndrome, which is on the autism spectrum; the “proverbial computer geek”, i.e. clusters of both adults and children with autism in Silicon Valley- because many of the computer programmers there are with autism, which is a genetic condition, which in turn gives rise to the birth of autistic children; adults on the really high functioning end of autism- i.e. per psychologists, Einstein, Tesla, Michelangelo, etc. are amongst the ones who are thought to have been on the autism spectrum based on their traits.  But the main traits, which we’ve generally come to associate with people who are autistic are repetitive behavior and habits, and some difficulties with social interaction.  But tactile dysfunction (a subset of hyper- or hyporeactivity to sensory input), as per Applicant’s claims, is not a commonly discussed trait of autism.  So, the issue presented is- does disclosure of treating autism in Hoffman necessarily disclose treating tactile dysfunction?  The answer is no- because it is not a trait found in all cases of autism.  Per the below, it may be present in up to 90% of autistic children, and this estimate further broadly lumps processing of various sensory stimuli, e.g. sensitivity to loud noises, and not necessarily tactile dysfunction.  See, e.g.:

https://www.spectrumnews.org/news/cognition-and-behavior-sensory-sensitivity-tied-to-autism/
“Sensory sensitivity is not listed as a core symptom of autism in the diagnostic criteria, but may affect up to 90 percent of children with the disorder. It may also be closely linked to the core features of autism, such as social deficits, researchers say. For example, children who are overwhelmed by loud noises are likely to avoid hectic social situations.”
(emphasis added).

So, the next question presented then is, is Hoffman enabling for treating tactile dysfunction.  For a reference to anticipate, it must be enabling.  Based on the below, Hoffman is not enabling for treating tactile dysfunction in ASD:
 -The first important consideration is that none of the actual data in Hoffman is with GABA.  Hoffman claims treating autism with a combination of effective amount of .alpha.-methyl-DL-tyrosine  (AMPT) and an effective amount of .gamma.-aminobutyric acid (GABA).  The only data in Hoffman is with AMPT, and GABA was never tested.  Ex. 1 pertains to subjects with hyperglycemia, and is AMPT only.  Examples 2-4 and all are with AMPT only, but not GABA.  
-The specific language of Ex. 2 is particularly indicative that GABA is only optional, and administered for a completely different purpose.  “Gamma-aminobutyric acid is optionally administered to both subgroups at bedtime at a dose of 15 mg to aid sleeping and to quiet ticks and repetitive behaviors like teeth grinding.” (emphasis added).
-Example 4, Tables 2-4, have a reference to “hyperactivity”?  Again, the testing here is with AMPT only, not in a combination with GABA, but does it provide a teaching of treating tactile dysfunction amongst the various specific symptoms reported to have been assessed?  An interesting one among the assessed symptoms is hyperactivity.  

    PNG
    media_image3.png
    635
    317
    media_image3.png
    Greyscale


Hoffman, it appears, has two different uses of the word hyperactivity”.  Paragraph [0015] has a reference to “hyper- or hyporeactivity to sensory input”.  This encompasses within it a subset of tactile dysfunction.  Paragraph [0016], on the other hand, has a reference to “hyperactivity” in the context of co-morbid with autism features in subpopulations with other disorders, such as Attention Deficit Hyperactivity Disorder (e.g. hyperactivity). (“[0016] Some subpopulations of patients on the autism spectrum, including those patients diagnosed with Asperger's Disorder (i.e., Asperger Syndrome) or Social Communication Disorder, exhibit symptoms of Attention Deficit Hyperactivity Disorder (ADHD) (e.g., inattention, hyperactivity, and impulsivity) and/or tics (motor tics or vocal tics). See, e.g., DSM-5.”).  (emphasis added).
So, which one of the two is likely to have been assessed in Tables 2-4?
            i)          The explicit language of “hyperactivity” argues in favor of behavioral hyperactivity, not hyper- or hyporeactivity to sensory input.
            ii)         There are further clues in paragraph [0069]: “The Aberrant Behavior Checklist-Community (ABC-C), Autism Diagnostic Observation Schedule (ADOS), Conners Parent Rating Scale (CPRS), and General Clinical Impressions scale were used to assess the disease. Videos were taken at each visit.”  
The Examiner further checked on these.
                        - The Aberrant Behavior Checklist-Community (ABC-C) seems to indicate that it is behavioral hyperactivity.

    PNG
    media_image4.png
    560
    492
    media_image4.png
    Greyscale

                        
                        -The Conners Parent Rating Scale (CPRS) too seems to indicate that it is behavioral hyperactivity.  The Conners Scale was apparently developed for ADHD assessment, and assesses the following:

Hyperactivity
Trouble paying attention
Problems keeping friends
Emotional problems
Problems eating or sleeping
Impulsiveness
Problems with math or language
Temper tantrums
Compulsiveness
Fears of being separated from loved ones
           Salamon, Conners Scale for ADHD Assessment, July 12, 2020, available at https://www.webmd.com/add-adhd/childhood-adhd/conners-rating-scale#:~:text=The%20Conners%20rating%20scale%20is,%2C%20home%20life%2C%20and%20relationships.
            
                        -The Autism Diagnostic Observation Schedule (ADOS), as expected, has a reference to both at this link.  One is “hyperactivity” in the ASD patients with ADHD.  And the other one is “hyper- or hypo-reactivity to sensory input”.  There is exactly one mention of each in this link pertaining to ADOS.
Maddox et al., The Accuracy of the ADOS-2 in Identifying Autism among Adults with Complex Psychiatric Conditions, J Autism Dev Disord. Author manuscript; available in PMC 2018 Feb 15, available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5813679/

            -A further argument that the “hyperactivity”, which was assessed in Tables 2-4 is in relevance to ADHD, and not to “hyper- or hypo-reactivity to sensory input”, is in claim 16, which specifically recites treatment of ADD in a patient with autism.
“16. A method of treating tics or a symptom of Attention Deficit Disorder in a subject who has been diagnosed with autism, autism spectrum disorder, Asperger Syndrome, or Social Communication Disorder, comprising administering to the subject an effective amount of .alpha.-methyl-DL-tyrosine and an effective amount of a beta adrenergic agonist. “

            -In a different application Hoffman further showed treating autism with AMPT alone, without GABA.  See, e.g., US 2021/0128508 to Hoffman (“Hoffman 2”).  
“1. A method for treating an autism-associated clinical trait in a human in need thereof, comprising: administering a daily amount of 100 mg to 750 mg of .alpha.-methyl-DL-tyrosine to the human, wherein the administration results in a plasma concentration of .alpha.-methyl-DL-tyrosine of from about 800 ng/ml to 2500 ng/ml; in combination with another treatment method effective in treating autism or an autism-associated clinical trait.”
            In Hoffman 2 too, there is the primary paragraphs that OPQA relied on:
“[0128] With respect to autism, for example, the negative effect or symptoms can include any of those that are the subject of the diagnostic criteria specified for autism spectrum disorder in the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-5, DSM-V), the contents of which are incorporated by reference herein, e.g., deficits in social-emotional reciprocity (ranging, for example, from abnormal social approach and failure of normal back-and-forth conversation; to reduced sharing of interests, emotions, or affect; to failure to initiate or respond to social interactions) deficits in nonverbal communicative behaviors used for social interaction (ranging, for example, from poorly integrated verbal and nonverbal communication; to abnormalities in eye contact and body language or deficits in understanding and use of gestures; to a total lack of facial expressions and nonverbal communication); deficits in developing, maintaining, and understanding relationships (ranging, for example, from difficulties adjusting behavior to suit various social contexts; to difficulties in sharing imaginative play or in making friends; to absence of interest in peers); stereotyped or repetitive motor movements, use of objects, or speech (e.g., simple motor stereotypes, lining up toys or flipping objects, echolalia, idiosyncratic phrases); insistence on sameness, inflexible adherence to routines, or ritualized patterns of verbal or nonverbal behavior (e.g., extreme distress at small changes, difficulties with transitions, rigid thinking patterns, greeting rituals, need to take same route or eat same food every day); highly restricted, fixated interests that are abnormal in intensity or focus (e.g., strong attachment to or preoccupation with unusual objects, excessively circumscribed or perseverative interests); and hyper- or hyporeactivity to sensory input or unusual interest in sensory aspects of the environment (e.g. apparent indifference to pain/temperature, adverse response to specific sounds or textures, excessive smelling or touching of objects, visual fascination with lights or movement).”

            So, all in all, based on the above considerations, Hoffman is not enabling for treating tactile dysfunction with GABA in autism patients.  Applicant, on the other hand, does have a lot of specific data on treating tactile dysfunction, and does limit the invention to just GABAa agents, which have limited blood brain barrier permeability.  As noted above, the present claim amendments further exclude GABA from the claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627